Citation Nr: 0323264	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  98-03 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative right femoral hernia repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, wherein the RO granted the veteran service 
connection for right femoral hernia and assigned an initial 
noncompensable disability evaluation, effective March 6, 
1997. 

In an April 2003 Supplemental Statement of the Case rating 
decision, the RO assigned a 10 percent disability evaluation 
for the service-connected right femoral hernia repair, 
effective March 6, 1997.  As the 10 percent evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the veteran's appeal arises from an original award of 
service connection, it is one involving the propriety of the 
original evaluation assigned.  Therefore, the issue has been 
framed as that listed on the front page of this decision.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

The regulations which set forth the criteria for evaluating 
skin disabilities, to include a scar, were revised effective 
August 30, 2002.  67 Fed. Reg. 49590-49599 (July 31, 2002); 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The record does 
not reflect RO adjudication of the issue on appeal with 
consideration of the revised rating criteria.  Such RO 
adjudication is necessary prior to appellate consideration of 
the matter by the Board.

Accordingly, the case is hereby Remanded for the following 
action:

The RO should readjudicate the issue on 
appeal with consideration of the revised 
criteria for rating skin disabilities, to 
include a scar.  67 Fed. Reg. 49590-49599 
(July 31, 2002); 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  If the benefit sought 
is not granted, the RO should issue a 
supplemental statement of the case and 
afford the appropriate time to respond.  
Thereafter, the case should be returned 
to the Board for appellate consideration, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2002).




